333 F.2d 321
Louis BERMAN, Appellant,v.WARDEN, MARYLAND PENITENTIARY, Appellee.
No. 9292.
United States Court of Appeals Fourth Circuit.
Argued April 15, 1964.Decided June 10, 1964.

Stanley Sollins and Rolf A. Quisgard, Jr., Baltimore, Md.  (Court-assigned counsel), for appellant.
R. Randolph Victor, Asst. Atty. Gen. of Maryland (Thomas B. Finan, Atty. Gen., of Maryland, on brief), for appellee.
Before BOREMAN and BRYAN, Circuit Judges, and BUTZNER, District Judge.
PER CURIAM.


1
His plea of insanity notwithstanding, appellant Louis Berman was convicted by a jury in the Criminal Court of Baltimore City, Maryland in 1928 of murder in the first degree.  Since that time he has been serving a life sentence passed on the verdict.  Having exhausted the remedial steps open to him under the Maryland law, in 1963 he sought habeas corpus in the District Court for his release on the ground that the verdict-- a general one of guilty-- was null and void, in that it did not contain the statement then provided for in the Annotated Code of Maryland (1924 ed.), Section 6, Article 59, as follows:


2
'When any person indicted for a crime, offense or misdemeanor shall allege insanity or lunacy in his or her defense, the jury impaneled to try such person shall find by their verdict whether such person was at the time of the commission of the alleged offense or still is insane, lunatic or otherwise.'


3
The District Judge accorded Berman a full and patient hearing and denied him release.


4
After considering the record, briefs and the oral arguments of counsel, as well as the cited decisions of the Court of Appeals of Maryland; Price v. State, 159 Md. 491, 151 A. 409 (1930) and Berman v. Warden, 232 Md. 642, 193 A.2d 551 (1963); we perceive no error of any kind in the decision of the District Court.  Accordingly the judgment on review is affirmed.


5
Affirmed.